283 So. 2d 573 (1973)
John C. WOMACK, Appellant,
v.
STATE of Florida, Appellee.
No. 73-51.
District Court of Appeal of Florida, Fourth District.
October 12, 1973.
Paul Antinori, Jr., of Antinori, Cohen & Thury, P.A., Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Nelson E. Bailey, Asst. Atty. Gen., and Stephen R. Koons, Legal Intern, West Palm Beach, for appellee.
OWEN, Chief Judge.
Appellant was convicted of two counts of perjury in a judicial proceeding, from which he brings this direct appeal.
Appellant's first point is dispositive of the case. He contends, and we agree, that the trial court erred in failing to grant his motion for judgment of acquittal, or directed verdict, made at the close of the State's case in chief, on the grounds that the evidence was not sufficient to justify submission of the cause to the jury. To convict of the crime of perjury *574 the offense must be proved by the oaths of two witnesses, or by the oath of one witness and by other independent and corroborating circumstances which is deemed of equal weight with another witness. Rader v. State, Fla. 1951, 52 So. 2d 105; Keir v. State, 1943, 152 Fla. 389, 11 So. 2d 886; Tindall v. State, 1930, 99 Fla. 1132, 128 So. 494; Yarbrough v. State, 1920, 79 Fla. 256, 83 So. 873; Wells v. State, Fla.App. 1972, 270 So. 2d 399; Duval v. State, Fla.App. 1958, 104 So. 2d 789. As to each count, the State's evidence consisted solely of the testimony of a single witness unaccompanied by independent and corroborating circumstances bearing on the alleged false testimony.
The judgment and sentence as to each count are severally reversed and this cause remanded with instructions to discharge the defendant, appellant herein.
Reversed.
WALDEN and CROSS, JJ., concur.